DETAILED ACTION
The communication is in response to the application received 09/08/2021, wherein claims 1-14 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-151151, filed on 09/09/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recite “the server side determination process determines that the selected image is a rare image when the object or event cannot be recognized based on the result of learning on the object or event in the past image stored in the image storage device, and may be a process of performing the learning at a predetermined timing, and the portable side determination process may be a process of using the result of learning at a specific past timing”. (Emphasis added) The phrase “may be” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 7 and 14 are rejected because they depend on rejected claims 6 and 13, respectively, as set forth above.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Tanaka et al. (JP 2019197525) and Chun et al. (US 2019/0012908). The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of the portable device configured to execute a portable side determination process for determining whether or not the selected image is a rare image by using the selected image and the selected vehicle state, and transmit the selected image and the selected vehicle state determined to be a rare image by the portable side determination process to the image management server only when the transmission is permitted by the user as cited in claims 1 and 8.

The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of the portable device executes a portable side determination process for determining whether or not the selected image is a rare image by using the selected image and the selected vehicle state, and transmits the selected image and the selected vehicle state determined to be a rare image by the portable side determination process to the image management server only when the transmission is permitted by the user, wherein the image management server stores the selected image and the selected vehicle state received from the portable device in the image storage device, wherein the image management server further configured to execute server side determination process for determining whether or not the selected image is a rare image using the selected image and the selected vehicle state received from the portable device, and store the selected image determined to be a rare image by executing the server side determination process in the image storage device as cited in claim 12.

Claims 2-5 and 9-11 are allowed because they depend on allowed parent claims 1 and 8, respectively, as set forth above.
Claims 6-7 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486